Citation Nr: 0909475	
Decision Date: 03/13/09    Archive Date: 03/26/09

DOCKET NO.  03-31 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death, claimed as being due to exposure to 
herbicides or post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Daniel S. Lee, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1964 through 
October 1966.  The appellant is the Veteran's widowed spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida.


FINDINGS OF FACT

1.  The Veteran's death certificate lists the immediate cause 
of death as metastatic gastric cancer, with no underlying or 
secondary conditions.

2.  Service connection was not in effect for any disability 
during the Veteran's lifetime.

3.  The cause of the Veteran's death has not been shown to be 
etiologically related to service or to the Veteran's claimed 
PTSD.


CONCLUSION OF LAW

The criteria for service connection for the cause of the 
Veteran's death have not been met. 38 U.S.C.A. §§ 1110, 1112, 
1113, 1310, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310, 3.312 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Applicable laws and regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.  Additionally, certain chronic diseases, 
including cardiovascular diseases, may be presumed to have 
been incurred during service if manifested to a compensable 
degree within one year of separation from active military 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 
3.307, 3.309.  Service connection may also be granted for a 
disability which is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310.

VA regulations also provide that a veteran who had active 
military, naval, or air service in the Republic of Vietnam 
during the Vietnam Era (beginning on January 9, 1962 and 
ending on May 7, 1975) shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 U.S.C.A. § 
3.307(a)(6)(iii).  In such circumstances, service connection 
may be granted on a presumptive basis for the diseases listed 
in 38 C.F.R. § 3.309(e).  See 38 C.F.R. § 3.307(a)(6)(ii).

Service connection may be granted for the cause of the 
veteran's death if a disorder incurred in or aggravated by 
service either caused or contributed substantially or 
materially to the cause of death.  For a service-connected 
disability to be the cause of death, it must singly or with 
some other condition be the immediate or underlying cause, or 
be etiologically related.  For a service-connected disability 
to constitute a contributory cause, it is not sufficient to 
show that it casually shared in producing death; rather, it 
must be shown that there was a causal connection.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312.

II.  Analysis

The Board notes from the outset that the provisions of 
38 C.F.R. § 3.309(e) do not identify gastric cancer as an 
illness which may be presumed to have resulted from in-
service exposure to herbicides.  As such, the presumption 
afforded under 38 C.F.R. § 3.309 is not applicable in this 
case.
 
The Veteran's August 2002 death certificate lists the sole 
cause of death as metastatic gastric cancer.  An August 2002 
note from St. Luke's Hospital commemorating a telephone call 
from the Veteran's spouse reflects that he died at his home.  
His case was not referred to a medical examiner for an 
autopsy.

At the time of the Veteran's death, he was not service-
connected for any disability, nor were any claims seeking 
service connection pending with VA.

The Veteran's service treatment records do not indicate that 
the Veteran received any in-service treatment for abdominal 
or psychiatric symptoms.  His October 1966 separation 
examination report does not reflect any complaints of such 
symptoms, nor does it note any clinical abdominal or 
psychiatric findings.

Post-service treatment records from Dr. Stephen Kuehn reveal 
complaints of stomach pain and rectal bleeding in May 1998.  
At that time, the Veteran reported a prior medical history 
that included colon surgery in 1974.  He reported, however, 
that no cancer was found at that time.  The Veteran also 
stated that his mother had a medical history of colorectal 
polyps.  An esophagogastroduodenoscopy and colonoscopy were 
performed which revealed that the Veteran had 
gastroesophageal reflux disease, hiatal hernia, and several 
colorectal polyps.  A biopsy of two polyps which were removed 
from the Veteran revealed that one of the polyps was 
adenomatous.  No opinion was provided as to the etiology of 
the diagnosed conditions, however, Dr. Kuehn noted that 
"[the Veteran] is at double risk for colon cancer due to his 
mother."  The Veteran was advised to obtain a repeat 
colonoscopy in three years. The rcord, however, does not 
indicate that a repeat colonoscopy was performed in that 
timeframe.

In July 2002, the Veteran treated at St. Luke's Hospital for 
complaints of abdominal pain, distension, inability to 
tolerate meals, and weight loss.  Another colonoscopy was 
performed which revealed an invasive, poorly differentiated 
adenocarcinoma.  The Veteran underwent a course of palliative 
chemotherapy through his death in August 2002.  The treatment 
records reflect no opinions as to the etiology of the 
Veteran's carcinoma.

The post-service treatment records do not indicate any 
treatment for, or diagnosis of, PTSD.

Overall, the evidence of record does not in any way indicate 
that the cause of the Veteran's death (e.g., metastatic 
gastric cancer, as identified in his death certificate) was 
etiologically related to service or to the claimed PTSD.  As 
noted above, the Veteran may not be presumed to have 
contracted gastric cancer as a result of in-service exposure 
to herbicides under 38 C.F.R. § 3.309(e).  The Board notes 
that there is no competent medical opinion of record linking 
the Veteran's gastric cancer with in-service exposure to 
herbicides or any other in-service injury or illness.  
Neither the service treatment records nor post-service 
treatment records indicate any diagnosis or specific 
treatment for PTSD.  As also noted above, the Veteran's death 
certificate does not identify PTSD as either a primary or 
underlying cause of the Veteran's death.
 
While the Board is empathetic with the appellant in view of 
the Veteran's death, it may not go beyond the factual 
evidence presented in this instance to provide a favorable 
determination.  In this case, the Board is mindful of the 
appellant's occupation as a nurse and recognizes that she has 
likely received formal medical education and training.  
Nonetheless, her assertions as to the cause of the Veteran's 
death are outweighed by the other evidence in this case.
Overall, the Board concludes that no disabilities incurred 
either as a result of service or as secondary to a service-
connected disability caused the Veteran's death or 
contributed substantially or materially to cause his death.  
Therefore, the preponderance of the evidence is against the 
appellant's claim of entitlement to service connection for 
the cause of the Veteran's death, and this claim must be 
denied.

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the claimant when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the current claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).

III.  Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 
3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide. Notice 
should be provided to a claimant before the initial 
unfavorable decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  Any error in notification should be 
presumed prejudicial, and VA has the burden of rebutting this 
presumption.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).

38 C.F.R. § 3.159 has been revised in part recently.  These 
revisions are effective as of May 30, 2008. 73 Fed. Reg. 
23,353-23,356 (April 30, 2008).  The final rule, among other 
changes, removes the third sentence of 38 C.F.R. § 
3.159(b)(1), which had stated that VA will request the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.

In the present case, the appellant was notified of the 
information and evidence needed to substantiate and complete 
her claim in an October 2002 letter.

As this appeal concerns a claim for service connection for 
the cause of the Veteran's death, the Board has also 
considered the holding of the United States Court of Appeals 
for Veterans Claims (Court) in Hupp v. Nicholson, 21 Vet. 
App. 342, 352-53 (2007).  In this decision, the Court 
determined that notification in such cases must include:  (1) 
a statement of the conditions, if any, for which a veteran 
was service-connected at the time of his or her death; (2) an 
explanation of the evidence and information required to 
substantiate a dependency and indemnity compensation (DIC) 
claim based on a previously service-connected condition; and 
(3) an explanation of the evidence and information required 
to substantiate a DIC claim based on a condition not yet 
service-connected.  Id.

The RO's October 2002 letter to the claimant is in full 
compliance with Hupp, as it explains the evidence and 
information required to substantiate the claimant's DIC claim 
based on a condition not yet service-connected.  Since, in 
this case, the Veteran was not service-connected for any 
disability before his death, the requirements that the 
claimant be provided a list of conditions for which the 
Veteran was service-connected and an explanation as to the 
evidence and information required to substantiate a DIC claim 
based on a previously service-connected condition are 
inapplicable.
Moreover, any deficiencies of notification that a disability 
rating and an effective date for the award of benefits are 
assigned in cases where service connection is warranted are 
not prejudicial, as the appellant's claim is being denied.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In addition, VA has fulfilled its duty to assist in obtaining 
identified and available evidence needed to substantiate a 
claim.  The records pertaining to the Veteran's medical 
treatment have been obtained.
 
Overall, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication.


ORDER

Service connection for the cause of the Veteran's death is 
denied.




____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


